Citation Nr: 1023371	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of spinal 
cancer, claimed as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 Regional Office (RO) in 
Milwaukee, Wisconsin rating decision, which denied the claim 
on appeal.


FINDING OF FACT

The competent medical evidence of record does not establish 
that the Veteran's cancer of the spine or residuals of spinal 
cancer is etiologically related to a disease, injury, or 
event in service, to include exposure to herbicides.


CONCLUSION OF LAW

Spinal cancer or residuals of spinal cancer was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by or on behalf of the Veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in May 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, 16 
Vet. App. at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, 18 Vet. App. at 120-121.

The May 2007 letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of: (1) a current disability; (2) an in-service 
event, injury, or disease; and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
will be discussed in greater detail below, there is no 
credible evidence of an in-service event, injury, or disease.  
The Veteran was diagnosed with spinal cancer more than a 
decade after service and there is no credible evidence that a 
medical provider has suggested a link between the Veteran's 
spinal cancer and in-service herbicide exposure, or any other 
incident of service.  The Board recognizes that the Veteran, 
his father, and his sister report continuity of back pain 
from service.  In this regard, the Board recognizes that 
there are instances in which lay testimony can probative 
evidence in medical matters.  For example, a lay person may 
be competent to offer testimony on certain medical matters, 
such as describing symptoms observable to the naked eye, or 
even diagnosing simple conditions such as a dislocated 
shoulder.  However, as lay persons, they are not competent to 
offer an opinion on complex medical questions, such as 
linking observable symptoms like back pain with a subsequent 
diagnosis of spinal cancer.  Therefore, this is not a case in 
which the Veteran's or family members' beliefs alone can 
serve to establish any association between his spinal cancer 
and residuals and his military service, to include claimed 
exposure to herbicides, so as to satisfy the requirements of 
McLendon.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); see also Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 
 
Certain diseases, to include tumors of the spinal cord, may 
be presumed to have been incurred in service when manifest to 
a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  The above provision is inapplicable in this 
case, as there is no competent evidence of a diagnosis of 
spinal cancer or a spinal tumor at any time during or after 
service and there is no competent evidence, nor does the 
Veteran claim, that he was diagnosed with spinal cancer in 
service or within one year of service. 
 
The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto stipulate the diseases for which service connection 
may be presumed due to an association with exposure to 
herbicide agents.  The specified diseases are chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Department of Defense has acknowledged that herbicides 
were used in Korea from April 1968 through July 1969 along an 
area of the Demilitarized Zone (DMZ), including a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to north of the "civilian control line."  The Department of 
Defense publication with respect to herbicide agent use in 
Korea during the stated period includes a list of specific 
military units subordinate to the 2nd Infantry Division and 
the 3rd Brigade of the 7th Infantry Division that served in 
areas along the DMZ in Korea where herbicides were used 
between April 1968 and July 1969.  See "Herbicide Exposure 
and Veterans with Covered Service in Korea," 74 Fed. Reg. 
36,640-48 (July 24, 2009).  Field artillery, signal and 
engineer troops also were supplied as support personnel to 
various elements of these Infantry Divisions during the time 
of the confirmed use of Agent Orange.  

In this case, the Veteran submitted evidence that he received 
the Bayonet Badge for missions in the DMZ.  The letter 
announcing the award was dated in June 1968 and the Veteran 
served in Korea from April 1968 to May 1969.  Thus the Board 
concedes exposure to herbicides in service.  Spinal cancer, 
however, is not on the list of diseases associated with 
herbicide agents and, therefore, the presumption is 
inapplicable here.  See 38 C.F.R. § 3.309(e).  Service 
connection on the basis of presumptive exposure to herbicide 
agents, including Agent Orange, therefore is not warranted.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, 
the Board will consider service connection on a presumptive 
and direct basis.

The Veteran claims that his spinal cancer and residuals were 
caused by his exposure to Agent Orange while serving in Korea 
from April 1968 to May 1969. 
 
As noted above, the Board concedes that the Veteran was 
exposed to Agent Orange while in Korea, but the evidence must 
still establish by the preponderance of the competent medical 
evidence that the Veteran's spinal cancer is etiologically 
related to Agent Orange exposure or some other incident of 
his service.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In this case, such competent medical nexus evidence 
is lacking. 
 
The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnosis of spinal cancer, tumors, 
or back problems in general.  After service, the medical 
records indicate, and the Veteran concedes, that he was not 
diagnosed with spinal cancer until 1982, more than a decade 
after service.  

VA treatment records indicate that in September 2007 the 
Veteran requested a medical opinion from his treatment 
providers linking his spinal cancer to his in-service 
herbicide exposure.  In November 2007 the Veteran was 
afforded a radiation oncology consultation, at which time the 
Veteran asserted his theory that his in-service herbicide 
exposure caused his spinal cancer.  The consulting physician 
noted the Veteran's 1982 diagnosis of an astrocytoma of the 
spinal cord and subsequent radiation therapy.  The Veteran's 
condition initially improved, but began to deteriorate by 
1989 and by 1994 the Veteran was paralyzed below the 
umbilicus.  As to etiology, the physician noted that a 
literature search failed to reveal any link between Agent 
Orange exposure and astrocytoma, but would discuss the matter 
with VA Oncology Field Advisory Group.

In a subsequent November 2007 addendum, the physician related 
that the chair of the Group had indicated that "current 
reports find no relationship between Agent Orange and 
astrocytoma."  The Group chair referenced for that opinion 
the Institute of Medicine's reviews of the topic, which are 
updated every two years.  The physician noted that he had 
called the Veteran to relay the information and had mailed 
him a copy of the relevant pages from the Institute of 
Medicine's review. 
 
Thus, the Veteran was not diagnosed with spinal cancer until 
more than a decade after service.  More significantly, no 
medical professional has ever linked the Veteran's spinal 
cancer to herbicide exposure, his Korean service, or any 
other incident of his military service.  The Veteran has 
offered no medical evidence or argument of actual direct 
causation showing that his exposure to an herbicide agent 
during service caused his spinal cancer.  Indeed, the medical 
evidence of record is to the contrary.  The Board finds the 
conclusions of the November 2007 VA radiation oncology 
consultation credible and probative.  The physician was 
unable to find any medical literature linking astrocytoma to 
herbicide exposure and, indeed, found medical literature 
definitively to the contrary.

The Board observes that the Veteran claims that VA treating 
professionals told him that his astrocytoma of the spine was 
caused by his in-service Agent Orange exposure.  However, 
contemporaneous VA treatment records do not support this 
contention and, as discussed, relate the opposite conclusion.  
Given those clearly contrary findings in his treatment 
records, the Board must find his assertion in this regard not 
credible. 

The Board has also considered the Veteran's family's 
statements regarding continuity of back pain from service and 
the Veteran's contention that his spinal cancer is related to 
his exposure to Agent Orange while serving in Korea.  As 
noted above, the Veteran and his family are competent to 
report symptoms observed by the senses.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board 
acknowledges the Veteran's and his family's sincere belief in 
these assertions.  None of these individuals, however, have 
been shown to be competent to diagnose any medical disorder 
or render an opinion on a complex medical matter, to include 
the cause or etiology of his cancer, because they do not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  As such, any lay statements attempting to link 
reports of back pain to a subsequent diagnosis of astrocytoma 
of the spine or otherwise attempting to link spinal cancer to 
in-service herbicide exposure are of significantly less 
probative value than those of the November 2007 consultation 
report and Institute of Medicine's concurrence.  See 
Jandreau, 492 F.3d at 1377; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 
 



ORDER

Entitlement to service connection for residuals of spinal 
cancer, claimed as due to in-service exposure to herbicides, 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


